DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CON of 16029624 filed 07/08/2018 (ABN), which has PRO benefit of 62530166 filed 07/08/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2022 and 11/16/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 18, drawn to bioerodible drug delivery device, in the reply filed on 11/14/2022 is acknowledged.
Claims 11-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.


Status of the Claims
Claims 1-21 are pending in this instant application, of which claims 11-17 and 19-21 are withdrawn at this time being drawn to a nonelected groups/inventions.
 Claims 1-10 and 18 are examined herein on the merits for patentability.

Drawings
The drawings are objected to because the hand-written numerical labels and drawings in Figures 1A, 1B and 2 are not legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities there are two periods at the end of the claim. Please remove one period. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: it is noted that claim 4 recite improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: claim 18 is a drug delivery device prepared by the method of withdrawn method claim 11, yet does not describe the structure(s) of the drug delivery device and is referencing back/dependent (directly) to/from claim 11 and thereby, is improper because claim 11 is a withdrawn method claim. It is improper for a claim to be referencing back/dependent to/from a withdrawn claim. Appropriate correction is required. Thus, the drug delivery device as recited in claim 18 will be interpreted as having the structure(s) as described in claim 11, for art rejection purpose. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The parenthetical recitations throughout claim 7 (i.e., “17α-hydroxy-6α-methylpregn-4-en-20-one),” “(17-deacetylnorgestimate),” etc.) are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claim or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). To obviate this rejection, it is suggested that Applicant remove all parenthetical expressions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2004/0076661 A1; cited by Applicant in IDS filed 03/31/2022) in view of Lehmann et al (US 6,306,428 B1; cited by Applicant in IDS filed 03/31/2022).
Regarding claim 1, Chu teaches a biodegradable drug delivery device comprising a non-woven sheet comprising an electrospun biodegradable polymer and a medicinal agent (abstract; [0016]-[0022], [0031]-[0045], [0066]-[0080], [0087]-[0091]; Example 3). Chu teaches the sheet is can be in the formed into a flat sheet, tube shape, rod shape or other three dimensional articles ([0080] and [0107]), thereby the sheet of Chu has a length, width and thickness.
However, Chu does not teach the sheet is in a rolled configuration comprising multiple turns along an axis parallel to the sheet length and perpendicular to the sheet width of claim 1.
Regarding the sheet is in a rolled configuration comprising multiple turns along an axis parallel to the sheet length and perpendicular to the sheet width of claim 1, Lehmann teaches a drug delivery device comprising a sheet having a length, width and thickness containing a polymer film containing an active substance and a biodegradable polymer such as cellulose derivatives (i.e., hydroxypropylmethyl cellulose), polyvinyl alcohol and polyvinyl acetate (abstract; column 1, lines 60 through column 2, line 9; column 3, lines 40 through column 4, lines 37; column 5, lines 26-45; column 6 lines 35-45; column 7, lines 10-16; Fig.1; claims 1 and 4), where said sheet is in a rolled configuration comprising multiple turns along an axis parallel to the sheet length and perpendicular to the sheet width (Fig. 1). Lehmann teaches controlled active substance release is accomplished with rolled layers of polymer film (column 1, lines 60 through column 2, line 9).
It would have been obvious to one of ordinary skill in the art of ordinary skill in the art to form the sheet of Chu into a rolled figuration, as guided by Lehmann, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lehmann provided the suggestion that the biodegradable sheet of Chu can be formed into a rolled configuration having multiple turns along an axis parallel to the sheet length and perpendicular to the sheet width, and such rolled configuration provides a controlled release of the active substance from the sheet (Lehmann: column 1, lines 60 through column 2, line 9). Given that Chu teaches that the sheet is used to provide a controlled delivery system for the medicinal agent and that the sheet can be form or constructed into any three dimensional articles, an ordinary artisan provided the guidance from Lehmann would have look to form the sheet of Chu into rolled configuration, with reasonable predictability that the resultant sheet in rolled configuration having multiple turns along an axis parallel to the sheet length and perpendicular to the sheet width as guided by Lehmann would provide the desired controlled release of the medicinal agent/active substance from the sheet, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 2, Lehmann teaches in one embodiment that the sheet can be optimize have a width of 20-500 mm and comprises at least 2 turns per 50 mm of width as claimed. Lehmann teaches from the film, strips with a width of 2.5 cm and a length of 10 cm are cut and a foam film with a thickness of 1 mm coated with adhesive on both sides is pressed onto them and the combined films are not rolled up, under slight pressure, into little rolls with a width of 2.5 cm and a diameter of about 12 mm, and a band of Tesa adhesive tape coated on one side, is glued around them to fix them in place (column 1, lines 60 through column 2, line 9; column 2, lines 21-24; column 7, lines 10-16; Fig. 3). Lehmann further showed a schematic view of a rolled laminar form of medication with a polymer film which contains active substance and the roll is turned 5 times, a length of 10 cm (= 100 mm length) and the film is rolled on an axis perpendicular to the length, and thus, the length of the disclosed film is the width of the claimed invention, thereby there are 2.5 turns per 50 mm of width for the sheet of Lehmann (Fig. 3). Lehmann teaches such a sheet is small enough to be placed in a desired orifice or body part of the subject and that providing a sufficient amount of turns in the rolled film, the film behaves in a laminar structure, thereby controlling the diffusion of the active substance in to the system and also makes it possible to adjust the delayed, controlled release of the active substance in a reproducible manner (column 2, lines 28-39).
Regarding claims 3 and 4, Chu teaches the biodegradable polymer is preferably polylactides ([0057], [0059], [0060] and [0078]).
Regarding claim 5, Chu teaches the biodegradable polymer such as PLA (polylactide) can be provide controlled release of the medicinal agent of about 6 months ([0146]).
Regarding claim 6, Chu teaches the medicinal agent is any substance that may have any clinical use in medicine including antimicrobials, analgesics, antipyretics, anesthetics, antiepileptics, antihistamines, anti-inflammatories, cardiovascular drugs, diagnostic agents, sympathomimetic, cholinomimetic, antimuscarinics, antispasmodics, hormones, growth factors, muscle relaxants, adrenergic neuron blockers, antineoplastics, immunosuppressants, gastrointestinal drugs, diuretics, steroids and enzymes ([0089]-[0090]).
Regarding claim 18, it is noted that the structures of the bioerodible drug delivery device containing the non-woven sheet of claim 1 have been taught by Chu and Lehmann supra. It is noted that claim 18 is drafted as a product-by-process and thus, the recitation of a process limitation in claim 18 is not viewed as positively limiting the claimed product absent a showing that the process of making recited in claim 18 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes.  The burden is placed upon the applicants to establish a patentable distinction between the claimed and references products. The method in which the bioerodible drug delivery device was produced is immaterial to their patentability.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim 18 is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2004/0076661 A1) in view of Lehmann et al (US 6,306,428 B1), as applied to claims 1 and 6 above, and further in view of Palasis et al (US 2010/0291182 A1; cited by Applicant in IDS filed 03/31/2022).
The bioerodible drug delivery devices of claim 1 and 6 are discussed above.
However, Chu and Lehmann do not teach the active agent(s) of claims 7, 9 and 10.
Regarding claims 7, 9 and 10, Palasis teaches a biodegradable implant in the form of patches/sheets made from electrospun biodegradable polymer fibers, wherein a drug is within the fibers (abstract; [0008], [0009], [0027]-[0033] and [0037]-[0040]). Palasis the suitable drugs include progestogens, hormones, anti-inflammatory agents, antifungal agents, and opioids (i.e., methadone and buprenorphine) ([0037]-[0039]). Palasis teaches the implant provide controlled release from the biodegradable fibers of the implants ([0004]-[0009]).
It would have been obvious to one ordinary skill in the art to include progestogens, hormones, anti-inflammatory agents, antifungal agents, or opioids (i.e., methadone and buprenorphine) as the medicinal agent in the sheet of Chu and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Palasis and Chu are commonly drawn to biodegradable implants in the form of sheets made from electrospun biodegradable polymer fibers and Chu taught that the medicinal agent can be any substance that may have any clinical use in medicine, and the drugs as taught in Palasis are within the scope of any substance that may have any clinical use in medicine of Chu. As such, it would have been merely simple substitution of one known drug for another to obtained predictable results of controlled release of the drug from the biodegradable implants in the form of sheets made from electrospun biodegradable polymer fibers of the prior art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2004/0076661 A1) in view of Lehmann et al (US 6,306,428 B1), as applied to claims 1 and 6 above, and further in view of Griswold et al (US 2011/0038936 A1; cited by Applicant in IDS filed 03/31/2022).
The bioerodible drug delivery devices of claim 1 and 6 are discussed above.
However, Chu and Lehmann do not teach the active agent of claim 8.
Regarding claim 8, Griswold teaches a biodegradable implant in the form of a sheet made from electrospun biodegradable polymer fibers, wherein a drug is within the fibers ([0085], [0110]-[0125], [0129];claims 1 and 5). Griswold the suitable drugs include hormones and gonadotropin analogs ([0098]). Griswold teaches the implant provide controlled release from the biodegradable fibers of the implants ([0092], [0093] and [0101]).
It would have been obvious to one ordinary skill in the art to include progestogens, hormones, anti-inflammatory agents, antifungal agents, or opioids (i.e., methadone and buprenorphine) as the medicinal agent in the sheet of Chu and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Griswold and Chu are commonly drawn to biodegradable implants in the form of sheets made from electrospun biodegradable polymer fibers and Chu taught that the medicinal agent can be any substance that may have any clinical use in medicine, and the drugs as taught in Griswold are within the scope of any substance that may have any clinical use in medicine of Chu. As such, it would have been merely simple substitution of one known drug for another to obtained predictable results of controlled release of the drug from the biodegradable implants in the form of sheets made from electrospun biodegradable polymer fibers of the prior art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/           Primary Examiner, Art Unit 1613